Title: To Benjamin Franklin from Matthew Ridley, 2 February 1783
From: Ridley, Matthew
To: Franklin, Benjamin


Sir,
Paris February 2d: 1783.
I take the Liberty inclosing you a power of Attorney executed by me & to beg you will affix a Certificate there to with your Seal annexed— I should not have given your Excellency this Trouble had not some difficulties been made by the Notary here as to the Form—
I would not pretend to dictate to you the form of a Certificate but wish if agreeable to you that it might run something in the following State.
“I do hereby Certify that the Signature to the annexed Power of Attorney is the proper hand Writing of Matthew Ridley a Subject of the United States of America & that all due faith & Credit ought to be given thereunto &ca.”
Any alterations or additions you may please to make will be perfectly agreeable to me— I have only to beg it may be returned by the Bearer as I am desirous of sending it away to night.
Mrs. Ridley joins me in respects & wishes to be informed that you enjoy good health. I have the Honor to be Your Excellencys Most Obedt & hble Sert
Matt: Ridley
 
Notation: Matt. Ridley Feby. 2 1783.
